Citation Nr: 1550833	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The appellant served in the Massachusetts Army National Guard from January 1977 to March 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In January 2015, the Board remanded the case and directed the RO to schedule the appellant for a videoconference hearing, as requested in his October 2012 substantive appeal and a November 2014 statement in which the appellant reiterated his request for a videoconference hearing.  Pursuant to the remand directives, the RO scheduled the appellant for a videoconference hearing at the RO and notified the appellant in a letter dated in August 2015.  However, he failed to report for the hearing scheduled in October 2015.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that the issues of entitlement to service connection for diabetes mellitus and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were also denied in the March 2012 rating decision on appeal.  However, the appellant's notice of disagreement pertained to his claims for a heart condition and TDIU.  Specifically, he noted that he was unable to work due to his heart condition.  He did not submit any statements that indicated that he disagreed with the denial of his claim for entitlement to service connection for diabetes mellitus.  

In the January 2015 remand, the Board directed the RO to issue a statement of the case (SOC) pertaining to the appellant's claim for TDIU.  Thereafter, the RO issued a SOC pertaining to both the issues of entitlement to service connection for diabetes mellitus and entitlement to TDIU in June 2015.  The appellant submitted a substantive appeal in August 2015; however, he indicated that he read the SOC and any supplemental statement of the case (SSOC) that he received, and he was only appealing the denial of his claim for service connection for a heart condition.  Therefore, the issues of entitlement to service connection for diabetes mellitus and TDIU are not currently on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim.

The appellant has asserted that he had heart attacks during periods of annual training in 1990, 1992, and 1994.  See May 2011 and November 2011 statements.  The Board notes that only service department records can establish if, and when, a person was serving on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The RO has not verified the appellant's periods of active duty, ACDUTRA or INACDUTRA, nor has it provided any written documentation as to any efforts it made to obtain such evidence.  

The appellant's NGB-22 does reflect that he had service in the Massachusetts Army National Guard from January 1977 to March 1997.  It also indicated that he had active federal service from July 17, 1977, to October 8, 1977.  However, a review of the record shows that it is unclear which, if any, of the appellant's periods of active service with the National Guard were state-controlled and under Title 32 of the U.S. Code or under Title 10 of the U.S. Code, or whether he was formally called into Federal service by the President of the United States.  Therefore, the Board finds that a remand is needed to verify the appellant's military service.

In addition, the record contains some service treatment records and personnel records from the appellant's National Guard service, which the RO obtained from the Massachusetts Adjutant General.  However, in a November 2011 statement, the appellant also noted that he had a heart attack in June 1990 at Camp Edwards, Massachusetts, and that he was treated at Tobey Hospital for one week.  While the available service records include some of the treatment referenced by the appellant in his May 2011 and November 2011 statements, such as treatment at Good Samaritan Hospital in New York, the other treatment records, such as those from Tobey Hospital, are absent.  The Board notes that the RO did not conduct any other search to obtain any additional medical records from the appellant's National Guard service, to include records from Tobey Hospital, from which the appellant has claimed to have received treatment for his claimed cardiovascular disability in 1990, as well as any further personnel records (e.g., line of duty determination for the 1990 incident).  This should also be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the Massachusetts Adjutant General's Office where the appellant served in the National Guard, NARA, or any other appropriate entity, and request the appellant's complete service personnel and treatment records.

A specific search should be made for any hospital records pertaining to a heart attack in 1990, 1992, 1994, and 1997 at Fort Drum. See May 2011 and November 2011 statements.

The request should also include any line-of-duty determination that may have been made as a result of the appellant having cardiovascular complaints during annual training in June 1990 at Camp Edwards, Massachusetts, or at Fort Drum.  

The efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims file.

2.  The AOJ should verify the appellant's periods of active duty, ACDUTRA, and active duty from 1990 to 1997, and prepare a summary of the dates.

The AOJ should also verify whether the appellant's active service from July 1977 to October 1977 and any other period of active service was state-controlled and under Title 32 of the U.S. Code or under Title 10 of the U.S. Code, or whether the appellant was formally called into Federal service by the President of the United States.  

3.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for coronary artery disease, to include both during his service in the National Guard and afterwards.  A specific request should be made for any records related to cardiovascular complaints in June 1990 at Tobey Hospital in Wareham, Massachusetts, after the appellant was reportedly transferred there for care during annual training at Camp Edwards, Massachusetts.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should secure any outstanding VA treatment records.
 
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

